Exhibit 10.2


THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT


NOTICE OF PERFORMANCE SHARE GRANT        
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this performance share award agreement (the
“Agreement”), the following number of Performance Shares on the terms set forth
below:


GRANTEE:
(refer to UBS Financial Services Inc. (“UBS”) account for details)
 
TARGET AWARD:
(refer to UBS account for details)
 
GRANT ID:
(refer to UBS account for details)
 
PERFORMANCE PERIOD:
July 1, 2017 through June 30, 2020
 
DATE OF GRANT:
(refer to UBS account for details)
 
SETTLEMENT DATE:
Within 75 days following the last day of the Performance Period, provided the
Grantee has remained in the employment or service of the Company or its
Subsidiaries through such date (except for a termination of employment or
service due to death, Disability or Retirement, as provided below)
 


AGREEMENT


1.
Grant of Performance Shares. The Company hereby grants to the Grantee the Target
Award set forth above, payment of which is dependent upon the achievement of
certain performance goals more fully described in Section 3 of this Agreement.
This Award is subject to the terms, definitions and provisions of the Plan and
this Agreement. All terms, provisions, and conditions applicable to the
Performance Shares set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.



2.
Nature and Settlement of Award. The Performance Shares awarded pursuant to this
Agreement represent the opportunity to receive Shares of the Company and
Dividend Equivalents on such Shares (as described in Section 4 below). The
Company shall issue to the Participant one Share for each vested Performance
Share (plus any Dividend Equivalents accrued with respect to such vested
Performance Shares), rounded to the nearest whole share, less any Shares
withheld in accordance with the provisions of Section 7 of this Agreement.
Settlement shall occur on a date chosen by the Committee, which date shall be
within seventy-five (75) days following the last day of the Performance Period,
or any deferred settlement date established pursuant to Section 6 of this
Agreement, whichever is later (the “Settlement Date”), and except as
specifically provided in Section 5 of this Agreement, provided the Grantee has
remained in the employment or service of the Company or its Subsidiaries through
the Settlement Date. Although vested within the meaning of Section 83 of the
Internal Revenue Code since no substantial risk of forfeiture exists at the
Settlement Date, the Performance Shares (and any associated Dividend
Equivalents) will not be earned until the Grantee has fulfilled all of the
conditions precedent set forth in this Agreement, including, but not limited to,
the obligations set forth in Sections 9(b), 9(c), 9(d), 9(e) and Section 10, and
the Grantee shall have no right to retain the Shares or the value thereof upon
vesting or settlement of the Performance Shares until all such conditions
precedent have been satisfied.



3.
Determination of Number of Performance Shares Vested. The number of Performance
Shares vested, if any, for the Performance Period shall be determined in
accordance with the following formula:



- 1 -

--------------------------------------------------------------------------------







# of Performance Shares = Average Payout Percentage x Target Award
The “Average Payout Percentage” is equal to the sum of the Payout Percentage for
each of the fiscal years in the Performance Period, divided by three.
“Payout Percentage” for each fiscal year in the Performance Period is based on
the growth of annual economic profit (“EP”), calculated as described in the
paragraph below, for the applicable fiscal year in the Performance Period as
compared to the prior fiscal year (“EP Growth”), expressed as a percentage and
calculated based upon EP at the end of each fiscal year of the Performance
Period, determined in accordance with the following table:
 
EP Growth
(for each fiscal year in the Performance Period)
 
 
 
 
 
 







Note: Achievement of EP Growth in between the Threshold and Target and in
between the Target and Max levels shall be linearly interpolated. For the
avoidance of doubt, if the EP Growth Threshold is not achieved, the Payout
Percentage for the applicable fiscal year of the Performance Period shall be 0%.
EP is defined as Earnings Before Interest & Taxes, adjusted for non-cash
restructuring charges, times one minus the tax rate, less capital charge.
Notwithstanding the above, the EP levels relied upon for purposes of determining
EP Growth shall be adjusted, fairly and appropriately, in accordance with the
Plan and, as provided in this Agreement, to reflect accurately the direct and
measurable effect of the impact of each of the following events not otherwise
reflected in the determination of the initial EP levels (each, an “Event”)
including, without limitation, the financial statement impact on the Company on
account of the occurrence or potential occurrence of an Event: (1) the
acquisition or divestiture of a business, (2) a Change in Control, (3) U.S
Federal changes in tax statutes or the addition or deletion of taxes to which
the Company or any Affiliated Company is subject, (4) force majeure (including
events known as “Acts of God”), (5) the adoption of new or revised accounting
pronouncements or changes to application of accounting pronouncements, and (6)
any extraordinary, unusual or non-recurring item not previously listed.
Notwithstanding the foregoing, an event listed in the preceding sentence shall
not qualify as an Event, and therefore no adjustment shall be made to the EP
levels, unless the impact of the occurrence or potential occurrence of such an
event listed in the preceding sentence exceeds $2 million in EP. The purpose of
any adjustments on account of the occurrence of an Event is to keep the
probability of achieving the EP Growth goals the same as if the Event triggering
such adjustment had either not occurred or had not resulted in any financial
statement impact. The determination of any adjustments shall be based on the
Company’s accounting as set forth in its books and records (including business
projections) and/or in the annual budgets and/or long range plans of the Company
pursuant to which the EP Growth goals were established. The amount of any such
adjustment shall be approved by the Committee in its good faith determination in
accordance with the provisions of this paragraph. To the extent applicable, the
Committee shall condition the determination of the number of Performance Shares
vested under this Section 3 upon the satisfaction of the adjusted EP levels. All
Performance Shares that are not vested for the Performance Period shall be
forfeited as of the last day of the Performance Period.
4.
Dividend Equivalent Rights. No Dividend Equivalents shall be paid to the Grantee
prior to the settlement of the award. Rather, such Dividend Equivalent payments
will accrue and be notionally credited to the Grantee’s Performance Share
account and paid out at the Payout Percentage in the form of additional Shares
(the “Dividend Equivalent Shares”) upon settlement of the award, as described in
Section 2 above.



- 2 -

--------------------------------------------------------------------------------









5.
Termination of Continuous Service. Except as otherwise provided below, if the
Grantee’s employment or service with the Company and its Subsidiaries is
terminated for any reason prior to the Settlement Date, all Performance Shares
and Dividend Equivalents subject to this Agreement shall be immediately
forfeited.



a.
Termination due to Death or Disability. If the Grantee’s termination of
employment or service is due to death or Disability, all Performance Shares and
Dividend Equivalents shall immediately vest and will be paid upon completion of
the Performance Period based on the level of performance achieved as of the end
of such Performance Period.



b.
Termination due to Retirement. If the Grantee’s termination of employment or
service is due to Retirement, the Performance Shares shall vest on a pro rata
monthly basis, including full credit for partial months elapsed and rounded to
the nearest whole Share, and will be paid upon completion of the Performance
Period based on the level of performance achieved as of the end of such
Performance Period; provided, however, that this provision shall not apply in
the event the Grantee’s employment or service is terminated for Cause. The
amount of the vested Award may be computed under the following formula: Target
Award times (number of full months elapsed in Performance Period (i.e., rounding
up for any partial month) divided by number of full months in Performance
Period) times percent performance level achieved as of the end of the
Performance Period. Dividend Equivalents accrued through the Grantee’s date of
termination due to Retirement shall be paid at the same time as the settlement
of the vested Performance Shares.



c.
Definition of “Retirement.” For purposes of this Agreement, the term
“Retirement” shall mean termination of employment or service as an Employee
after (1) twenty (20) or more years of “vesting service,” which solely for
purposes of this Agreement, shall be calculated under Article III of The Clorox
Company 401(k) Plan (the “401(k) Plan”) entitled “Service” along with any other
relevant provisions of the 401(k) Plan necessary or desirable to give full
effect thereto, or any successor provisions, regardless of the status of the
Grantee with respect to the 401(k) Plan (“Vesting Service”), or (2) attaining
age fifty-five with ten (10) or more years of Vesting Service.



d.
Definition of “Disability.” For purposes of this Agreement, the Grantee’s
employment shall be deemed to have terminated due to the Grantee’s Disability if
the Grantee is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy, as in effect on the date of termination of
the Grantee’s employment.



6.
Election to Defer Settlement. Prior to the commencement of the last year of the
Performance Period, the Grantee may elect to defer the settlement of the
Performance Shares from the last day of the Performance Period until a date at
least two years following such date, or until the Grantee’s later termination of
employment or service. If the Grantee makes such an election, it will become
irrevocable on the date of such election. If the Grantee makes such an election,
any Dividend Equivalents awarded with respect to such deferred Performance
Shares shall also be deferred under the same terms. If the Grantee makes such an
election, but a transaction occurs that subjects the Grantee’s Performance
Shares to Section 19 of the Plan prior to the settlement date, the Grantee’s
deferral election will terminate and the Grantee’s Performance Shares and
Dividend Equivalents will be settled as of the date of that transaction. The
Company may terminate any deferral hereunder if a change in law requires such
termination.



7.
Taxes. Pursuant to Section 16 of the Plan, the Committee shall have the power
and the right to deduct or withhold, or require the Grantee to remit to the
Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Award. The Committee may condition the issuance
of Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory withholding rate that
could be imposed on the transaction (or such other rate that will not result in
a negative accounting impact) or in such other manner as is



- 3 -

--------------------------------------------------------------------------------







acceptable to the Company. Such election shall be irrevocable, made in writing,
signed by the Grantee, and shall be subject to any restriction or limitations
that the Committee, in its sole discretion, deems appropriate.


8.
Transferability of Performance Shares. Performance Shares shall not be
transferable by the Grantee other than by will or by the laws of descent or
distribution. For avoidance of doubt, Shares issued to the Grantee in settlement
of Performance Shares pursuant to Section 2 of this Agreement shall not be
subject to any of the foregoing transferability restrictions.



9.
Protection of Trade Secrets and Limitations on Retention.



a.
Definitions.



i.
“Affiliated Company” means any organization controlling, controlled by or under
common control with the Company.



ii.
“Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.



iii.
“Conflicting Product” means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Grantee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.



iv.
“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or development, production, marketing
or selling of a Conflicting Product.



b.
Right to Retain Shares Contingent on Protection of Confidential Information. In
partial consideration for the award of these Performance Shares, the Grantee
agrees that at all times, both during and after the term of the Grantee’s
employment with the Company or any Affiliated Company, to hold in the strictest
confidence, and not to use (except for the benefit of the Company at the
Company’s direction) or disclose (except for the benefit of the Company at the
Company’s direction), regardless of when disclosed to the Grantee, any and all
Confidential Information of the Company or any Affiliated Company. The Grantee
understands that for purposes of this Section 9(b), Confidential Information
further includes, but is not limited to, information pertaining to any aspect of
the business of the Company or any Affiliated Company which is either
information not known (or known as a result of a wrongful act of the Grantee or
of others who were under confidentiality obligations as to the item or items
involved) by actual or potential competitors of the Company or other third
parties not under confidentiality obligations to the Company. If, prior to the
expiration of the Performance Period or at any time within one (1) year after
the Settlement Date (for purposes of this Section 9(b), ignoring any election to
defer settlement pursuant to Section 6), the Grantee discloses or uses, or
threatens to disclose or use, any Confidential Information other than in the
course of performing authorized services for the Company (or any Affiliated
Company), the Performance Shares, whether vested or not, will be immediately
forfeited and cancelled, and the Grantee shall



- 4 -

--------------------------------------------------------------------------------







immediately return to the Company the Shares or the pre-tax income derived from
any disposition of the Shares.


c.
No Interference with Customers or Suppliers. In partial consideration for the
award of these Performance Shares, in order to forestall the disclosure or use
of Confidential Information as well as to deter the Grantee’s intentional
interference with the contractual relations of the Company or any Affiliated
Company, the Grantee’s intentional interference with prospective economic
advantage of the Company or any Affiliated Company and to promote fair
competition, the Grantee agrees that the Grantee’s right to the Shares upon
settlement of the Performance Shares is contingent upon the Grantee refraining,
for a period of one (1) year after the Settlement Date (for purposes of this
Section 9(c), ignoring any election to defer settlement pursuant to Section 6)
of the Performance Shares, for himself/herself or any third party, directly or
indirectly, from using Confidential Information to (1) divert or attempt to
divert from the Company (or any Affiliated Company) any business of any kind in
which it is engaged, or (2) intentionally solicit its customers with which it
has a contractual relationship as to Conflicting Products, or to interfere with
the contractual relationship with any of its suppliers or customers
(collectively, “Interfere”). If, during the term of the Performance Period or at
any time within one (1) year after the Settlement Date (for purposes of this
Section 9(c), ignoring any election to defer settlement pursuant to Section 6),
the Grantee breaches his/her obligation not to Interfere, the Grantee’s right to
the Shares upon settlement of the Performance Shares shall not have been earned
and the Performance Shares, whether vested or not, will be immediately
cancelled, and the Grantee shall immediately return to the Company the Shares or
the pre-tax income derived from any disposition of the Shares. For avoidance of
doubt, the term “Interfere” shall not include any advertisement of Conflicting
Products through the use of media intended to reach a broad public audience
(such as television, cable or radio broadcasts, or newspapers or magazines) or
the broad distribution of coupons through the use of direct mail or through
independent retail outlets. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE
CANCELLATION OF THE PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF THE SHARES
OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE TO
VIOLATE THIS “NO INTERFERENCE WITH CUSTOMERS OR SUPPLIERS” PROVISION DURING THE
TERM OF THE PERFORMANCE PERIOD OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE
(FOR PURPOSES OF THIS SECTION 9(C), IGNORING ANY ELECTION TO DEFER SETTLEMENT
PURSUANT TO SECTION 6).



d.
No Solicitation of Employees. In partial consideration for the award of these
Performance Shares, in order to forestall the disclosure or use of Confidential
Information, as well as to deter the Grantee’s intentional interference with the
contractual relations of the Company or any Affiliated Company, the Grantee’s
intentional interference with prospective economic advantage of the Company or
any Affiliated Company, and to promote fair competition, the Grantee agrees that
the Grantee’s right to the Shares upon settlement of the Performance Shares is
contingent upon the Grantee refraining, for a period of one (1) year after the
Settlement Date (for purposes of this Section 9(d), ignoring any election to
defer settlement pursuant to Section 6), for himself/herself or any third party,
directly or indirectly, from soliciting for employment any person employed by
the Company, or by any Affiliated Company, during the period of the solicited
person’s employment and for a period of one (1) year after the termination of
the solicited person’s employment with the Company or any Affiliated Company
(collectively “Solicit”). If, during the term of the Performance Period or at
any time within one (1) year after the Settlement Date (for purposes of this
Section 9(d), ignoring any election to defer settlement pursuant to Section 6),
the Grantee breaches his/her obligation not to Solicit, the Grantee’s right to
the Shares upon settlement of the Performance Shares shall not have been earned
and the Performance Shares, whether vested or not, will be immediately
cancelled, and the Grantee shall immediately return to the Company the Shares or
the pre-tax income derived from any disposition of the Shares. THE GRANTEE
UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE
CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE PERFORMANCE SHARES
AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE
SHARES IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS NON-SOLICITATION OF
EMPLOYEES PROVISION



- 5 -

--------------------------------------------------------------------------------







DURING THE TERM OF THE PERFORMANCE PERIOD OR WITHIN ONE (1) YEAR AFTER THE
SETTLEMENT DATE (FOR PURPOSES OF THIS SECTION 9(D), IGNORING ANY ELECTION TO
DEFER SETTLEMENT PURSUANT TO SECTION 6).


e.
Injunctive and Other Available Relief. By acceptance of these Performance
Shares, the Grantee acknowledges that, if the Grantee were to breach or threaten
to breach his/her obligation hereunder not to Interfere or Solicit or not to
disclose or use any Confidential Information other than in the course of
performing authorized services for the Company (or any Affiliated Company), the
harm caused to the Company by such breach or threatened breach would be, by its
nature, irreparable because, among other things, damages would be significant
and the monetary harm that would ensue would not be able to be readily proven,
and that the Company would be entitled to injunctive and other appropriate
relief to prevent threatened or continued breach and to such other remedies as
may be available at law or in equity. To the extent not prohibited by law, any
cancellation of the Performance Shares pursuant to any of Sections 9(b) through
9(d) above shall not restrict, abridge or otherwise limit in any fashion the
types and scope of injunctive and other available relief to the Company.
Notwithstanding any provision of this Agreement to the contrary, nothing under
this Agreement shall limit, abridge, modify or otherwise restrict the Company
(or any Affiliated Company) from pursuing any or all legal, equitable or other
appropriate remedies to which the Company may be entitled under any other
agreement with the Grantee, any other plan, program, policy or arrangement of
the Company (or any Affiliated Company) under which the Grantee is covered or
participates, or any applicable law, all to the fullest extent not prohibited
under applicable law.



f.
Permitted Reporting and Disclosure. Notwithstanding any language in this
Agreement to the contrary, nothing in this Agreement prohibits Grantee from
reporting possible violations of federal law or regulation to any governmental
agency or governmental entity, or making other disclosures that are protected
under federal law or regulation; provided, that, in each case such
communications and disclosures are consistent with applicable law.
Notwithstanding the foregoing, under no circumstance is Grantee authorized to
disclose any information covered by the Company’s attorney-client privilege or
attorney work product or the Company’s trade secrets without prior written
consent of the Company’s General Counsel. Any reporting or disclosure permitted
under this Section 9(f) shall not result in the cancellation of Performance
Shares. Grantee is entitled to certain immunities from liability under state and
federal law for disclosing trade secrets if the disclosure was made to report or
investigate an alleged violation of law, subject to certain conditions. Please
see the Company’s Confidential Information Policy for further details.



10.
Right to Retain Shares Contingent on Continuing Non-Conflicting Employment. In
partial consideration for the award of these Performance Shares, in order to
forestall the disclosure or use of Confidential Information, as well as to deter
the Grantee’s intentional interference with the contractual relations of the
Company or any Affiliated Company, the Grantee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company, and to
promote fair competition, the Grantee agrees that the Grantee’s right to the
Shares upon settlement of the Performance Shares is contingent upon the Grantee
refraining, during the term of the Performance Period and for a period of one
(1) year after the Settlement Date (for purposes of this Section 10, ignoring
any election to defer settlement pursuant to Section 6), from rendering
services, directly or indirectly, as director, officer, employee, agent,
consultant or otherwise, to any Conflicting Organization except a Conflicting
Organization whose business is diversified and that, as to that part of its
business to which the Grantee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Grantee and the Conflicting
Organization that the Grantee shall not render services during such period with
respect to a Conflicting Product. If, prior to the expiration of the Performance
Period or at any time within one (1) year after the Settlement Date (for
purposes of this Section 10, ignoring any election to defer settlement pursuant
to Section 6), the Grantee shall render services to any Conflicting Organization
other than as expressly permitted herein, the Grantee’s right to the Shares upon
settlement of the Performance Shares shall not have been earned and the
Performance Shares, whether vested or not, will be immediately cancelled, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares. THE GRANTEE UNDERSTANDS THAT
THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE GRANTEE FROM
RENDERING SERVICES TO A CONFLICTING ORGANIZATION, BUT PROVIDES



- 6 -

--------------------------------------------------------------------------------







FOR THE CANCELLATION OF THE PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF
THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD
CHOOSE TO RENDER SUCH SERVICES DURING THE TERM OF THE PERFORMANCE PERIOD OR
WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE (FOR PURPOSES OF THIS SECTION 10,
IGNORING ANY ELECTION TO DEFER SETTLEMENT PURSUANT TO SECTION 6).


11.
Repayment Obligation. In the event that (1) the Company issues a restatement of
financial results to correct a material error and (2) the Committee determines,
in good faith, that the Grantee’s fraud or willful misconduct was a significant
contributing factor to the need to issue such restatement and (3) some or all of
the Performance Shares that were granted and/or vested prior to such restatement
would not have been granted and/or vested, as applicable, based upon the
restated financial results, the Grantee shall immediately return to the Company
the Performance Shares or any Shares or the pre-tax income derived from any
disposition of the Shares previously received in settlement of the Performance
Shares that would not have been granted and/or vested based upon the restated
financial results (the “Repayment Obligation”). The Company shall be able to
enforce the Repayment Obligation by all legal means available, including,
without limitation, by withholding such amount from other sums owed by the
Company to the Grantee.



12.
Miscellaneous Provisions.



a.
Rights as a Stockholder. Neither the Grantee nor the Grantee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Award until the Performance Shares have been settled and Share
certificates have been issued to the Grantee, transferee or representative, as
the case may be.



b.
Choice of Law, Exclusive Jurisdiction and Venue. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The courts of the State of Delaware
shall have exclusive jurisdiction over any disputes or other proceedings
relating to this Agreement, and venue shall reside with the courts in New Castle
County, Delaware, including if jurisdiction shall so permit, the U.S. District
Court for the District of Delaware. Accordingly, the Grantee agrees that any
claim of any type relating to this Agreement must be brought and maintained in
the appropriate court located in New Castle County, Delaware, including if
jurisdiction will so permit, in the U.S. District Court for the State of
Delaware. The Grantee hereby consents to the jurisdiction over the Grantee of
any such courts and waives all objections based on venue or inconvenient forum.



c.
Modification or Amendment. This Agreement may be modified or amended by the
Board or the Committee at any time; provided, however, no modification or
amendment to this Agreement shall be made which would materially and adversely
affect the rights of the Grantee, without such Grantee’s written consent.



d.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced to reflect the intent of the parties to the fullest extent not
prohibited by law, and in the event that such provision is not able to be so
construed and enforced, then this Agreement shall be construed and enforced as
if such illegal or invalid provision had not been included. In amplification of
the preceding sentence, in the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall have the power to reduce the
time period or scope to the maximum time period or scope permitted by law.



e.
References to Plan. All references to the Plan shall be deemed references to the
Plan as may be amended.





- 7 -

--------------------------------------------------------------------------------







f.
Headings. The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Agreement for construction or interpretation.



g.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Grantee or by the Company forthwith to the Board or the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such dispute by the Board or the Committee shall be final and
binding on all persons. It is the intention of the Company and the Grantee to
make the promises contained in this Agreement reasonable and binding only to the
extent that it may be lawfully done under existing applicable laws. This
Agreement and the Plan constitute the entire and exclusive agreement between the
Grantee and the Company, and it supersedes all prior agreements or
understandings, whether written or oral, with respect to the grant of
Performance Shares set forth in this Agreement.



h.
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”). Any provision
of the Plan or this Agreement that would cause this Award to fail to satisfy
Section 409A shall have no force or effect until amended to comply with Section
409A, which amendment may be retroactive to the extent permitted by Section
409A.



Notwithstanding any provision of the Plan to the contrary, if the Grantee is a
“specified employee” (as defined in Section 1.409A-1(i) of the Treasury
Department Regulations) at the time of the Grantee’s “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury Department Regulations), and
a payment to the Grantee under this Agreement is subject to Section 409A and is
being made to the Grantee on account of the Grantee’s separation from service,
then to the extent not paid on or before March 15 of the calendar year following
the calendar year in which the separation from service occurred, such payment
shall be delayed until the earlier of the date which is six (6) months after the
date of the Grantee’s separation from service or the date of death of the
Grantee. Any payments that were scheduled to be paid during the six (6) month
period following the Grantee’s separation from service, but which were delayed
pursuant to this Section 12(h), shall be paid without interest on, or as soon as
administratively practicable after, the first day following the six (6) month
anniversary of the Grantee’s separation from service (or, if earlier, the date
of the Grantee’s death). Any payments that were originally scheduled to be paid
following the six (6) months after the Grantee’s separation from service shall
continue to be paid in accordance with their predetermined schedule.


i.
Agreement with Terms. Receipt of any benefits under this Agreement by the
Grantee shall constitute the Grantee’s acceptance of and agreement with all of
the provisions of this Agreement and of the Plan that are applicable to this
Agreement, and the Company shall administer this Agreement accordingly.







THE CLOROX COMPANY
                            
By: /s/ Benno Dorer


Its: Chairman and Chief Executive Officer


THE GRANTEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL CONTRACT
AND THAT THE GRANTEE’S RIGHT TO THE SHARES PURSUANT TO THIS AGREEMENT IS
ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING
SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE CRITERIA AND BY
COMPLIANCE WITH THE GRANTEE’S VARIOUS OBLIGATIONS UNDER THIS AGREEMENT. THE
GRANTEE FURTHER ACKNOWLEDGES AND


- 8 -

--------------------------------------------------------------------------------







AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO REASON,
WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW.


The Grantee acknowledges that a copy of the Plan and Plan Information are
available for viewing on the Company’s internal HR website at
https://clxweb.clorox.com/hr/Pages/HRatClorox/HRContentPages/StockIncentiveProgram.aspx,
and the Company’s Annual Report and Proxy Statement (the “Prospectus
Information”) are available for viewing on the Company’s Clorox website at
http://investors.thecloroxcompany.com/sec.cfm. The Grantee hereby consents to
receive the Prospectus Information electronically or, in the alternative, to
contact the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information. The Grantee represents that s/he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof. The Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Agreement. The Grantee acknowledges and hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement. The Grantee further
agrees to notify the Company upon any change in the residence address indicated
below.






Dated: ____________________________    Signed: _________________________________
Grantee




Residence Address:
__________________________________
__________________________________


- 9 -